Citation Nr: 1024530	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury to include secondary service connection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Board remanded the claim for additional 
development.  

The claim is again REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

In January 2009, the Veteran's representative argued that the 
claim of service connection for the right knee disability 
should include secondary service connection.  

As there is evidence of a current right knee disability and 
of a possible association with the service-connected 
degenerative joint disease of the lumbar spine, a VA 
examination and medical opinion is needed to decide the 
claim.   38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the claim is remanded for the following action: 

1.  Afford the Veteran a VA examination 
to determine whether the post-service 
right knee disability, arthritis and 
residuals of a torn meniscus by MRI in 
January or February 2003 after the 
Veteran fell when his knee gave out in 
December 2002: 

a).  Is at least as likely as not 
related to the Veteran's in-service 
complaints of a right knee injury 
playing basketball with no abnormal 
findings (November 1973), knee pain 
(the right or left knee is not 
identified) after hitting his knee on a 
car door (October 1975), or a right 
knee contusion (May 1976); and the 
lower extremities were evaluated as 
normal on separation examination in 
June 1977; alternatively,  

b).  On the question of secondary 
service connection, is at least as 
likely as not that the current right 
disability was caused by the 
service-connected degenerative joint 
disease of the lumbar spine with 
radiculopathy to the lower extremities.  

If the service-connected degenerative 
joint disease of the lumbar spine with 
radiculopathy to the lower extremities 
did not actually cause the current 
right knee disability, does the 
service-connected disability aggravate 
the right knee disability? 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying right knee disability, that 
is, an irreversible worsening beyond 
the natural clinical course and 
character of the underlying condition 
as contrasted to a temporary worsening 
of symptoms, due to the 
service-connected degenerative joint 
disease of the lumbar spine with 
radiculopathy to the lower extremities.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  

Rather, it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation

The Veteran's file should be made 
available to the examiner for review. 

2.  After the requested development is 
completed, adjudicate the claim of 
service connection for residuals of a 
right k	nee injury to include as 
secondary to the service-connected 
degenerative joint disease of the 
lumbar spine with radiculopathy to the 
lower extremities.   If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


